PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






 Shalom Wertsberger
 Shalom Wertsberger
 35 Huntington Meadows
 Rochester, NY 14625

      In re Application of Shimon Maimon
      Appl. No.: 15/679,487
      Filed: August 17, 2017
      Attorney Docket No.: 1407CP6_Maimon
          For:  REDUCED DARK CURRENT 
                  PHOTODETECTOR WITH CHARGE
                  COMPENSATED BARRIER LAYER

::::
:
:
:








   DECISION ON REQUEST 
     TO SUSPEND ACTION




This is a decision on the request under 37 C.F.R. § 1.103(a), filed October 1, 2020, requesting suspension of action in the above-identified application. The request is before the Technology Center Director for a decision.

The request is APPROVED.

It is requested that action be further suspended for another 6 (six) months because “the Office is now processing two reissue applications which serve as the source of priority for the present application, and the reissue applications had yet to be decided.” 

				Review of Facts

This application, on filing, claims the benefit under 35 USC 120 as a CIP of application No. 14/822,433, filed on August 10, 2015, now US Patent No. 9,766,130. 

Application No. 16/199,212, filed on November 25, 2018, is a DIV of the instant application wherein there was a request to suspend action under 37 CFR § 1.103(a) for a period of 6 (six) months was submitted on August 24, 2020 

Application No. 16/503,534, filed July 4, 2019, is a reissue of US Patent No. 9,766,130 and
Application No. 16/503,534, filed July 14, 2019, is a reissue of US Patent No. 9,117,726, and are both are currently pending.

In the instant application, a petition, filed on November 17, 2018, to accept unintentionally delayed benefit claims under 37 CFR § 1.78(c) and 1.78(e). The benefits sought to claim is as follows:
This application is a CIP of application No. 14/822,433, filed on August 10, 2015, U.S. Patent No. 9,766.130, 
which is a CIP of application No. 13/964,883, filed on August 12, 2013, now U.S. Patent No. 9,117,726
which is a CIP of application No. 13/167,992, filed on June 24, 2011, 
which is a CON of application No. 12/656,739, filed on February 16, 2010, 
which is DIV of application No. 11/276,962, filed on March 19, 2006.

However, the benefits claimed in the parent application No. 14/822433 and grand-parent application No. 13/964,833 are as follows:

Parent application No. 14/822,433, filed on August 10, 2015, now U.S. Patent No. 9,766.130 
is a CIP of 13/964,883 08/12/2013, U.S. Patent No. 9,117,726 
which is a CIP of 13/622,981 09/19/2012, ABN 
which is a CON of 13/033,211 02/23/2011, ABN
which is a CON of 12/656,739 02/16/2010, U.S. Patent No. 8,003,434 
which is a DIV of 11/276,962 03/19/2006, U.S. Patent No. 7,687,871.

Grand-parent application No. 13/964,883, filed 08/12/2013, U.S. Patent No. 9,117,726 
is a CIP of 13/622,981, filed 09/19/2012, ABN 
which is a CIP of 13/033,211, filed 02/23/2011, ABN 
which is a CON of 12/656,739, filed 02/16/2010, U.S. Patent #8003434 
which is a DIV of 11/276,962, filed 03/19/2006, U.S. Patent #7687871.

The chains of benefit claim in the parent ‘433 application and grand-parent ‘883 application do not include claim to the benefit of application No. 13/167,992 that is being sought to claim its benefits in the instant application. Because the chain of benefit claims in the prior applications/patents are different from the benefit claim being sought in the instant application, appropriate corrections are needed to maintain the same continuity information in all applications/patents in the chain. 

The first petition to accept unintentionally delayed benefit claims was dismissed on May 14, 2019.  A second petition under 37 CFR § 1.78(c) and 1.78(e) was filed on May 29, 2019 and was dismissed in a decision dated June 19, 2019. A third petition under 37 CFR 

A first request for suspension of action was filed on April 29, 2020, requesting that action in the instant application be suspended pending resolution of the prosecution of 2 (two) reissue applications filed to seek correction of the benefit claim in parent US Patent Nos. 9,766,130 and 9,117,726. The reissue applications, when reissued with proper benefit claims, would be necessary for the proper consideration of a petition for late claiming of benefit claim in the instant application. The first request for suspension of action for 6 (six) month was granted on May 12, 2020.

The instant and second request for suspension of action was filed on October 1, 2020, and is before the undersigned for a decision.

				Rules, Regulations, and Practice

Suspension of action is governed by 37 CFR 1.103.

37 CFR 1.103(a) states as follows:

“(a)     Suspension for cause. On request of the applicant, the Office may grant a
suspension of action by the Office under this paragraph for good and sufficient
cause. The Office will not suspend action if a reply by applicant to an Office
action is outstanding. Any petition for suspension of action under this paragraph
must specify a period of suspension not exceeding six months. Any petition for
suspension of action under this paragraph must also include:
(1)    A showing of good and sufficient cause for suspension of action; and
(2)    The fee set forth in §  1.17(g), unless such cause is the fault of the Office.”


					Discussion

Since the instant application seeks to claim the benefits of earlier applications/patents in a chain of continuity that is different from the chain of continuity in its parent and grand-parent patents, it is necessary that such benefit claims be corrected in these patents to have the same continuity in the chains as the instant application. Corrections of the chain of continuity in these patents are available via reissue under 35 USC 251.

Applicant has filed for reissuance of the parent and grand-parent patents and these reissue applications are currently pending.



Since the grant of the claims of benefit to prior patents in the instant application cannot be properly evaluated until the benefit claims in the parent patents in the chain have been perfected by reissuing these parent patents in the chain of benefit, it is hereby determined that suspension of action in the instant application is warranted and necessary. 

					Decision

The request for suspension of action for six (6) months is hereby approved to the extent indicated above. This 6-month suspension period runs from the date of this decision. 

At the end of this period, applicant is required to notify the Office and request continuance of prosecution or a further suspension. See MPEP § 709. Any further request for suspension of action will be reevaluated based on the prosecution of the reissue applications.

Any inquiry regarding this decision should be directed to David Makiya, Supervisory Patent Examiner, at (571) 272-2273.


/Gregory J Toatley Jr/___________________________________
Gregory J. Toatley, Jr., Acting TC Director
Technology Center 2800
Optics

GT/dm:hp /HIEN H PHAN/                  Supervisory Patent Examiner, Art Unit 2800